Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 10,143,420 (the ‘420 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	
	Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘420 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.  Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant Data Sheet (ADS)
The ADS filed 8/7/2020 has been reviewed and is consistent with the filing receipt mailed 8/12/2020.  However, the entries in the Domestic Benefits section do not include patent numbers and publication dates.  A Corrected ADS must be filed to update this these entries with 
	
	Claim Rejections - 35 USC § 251
	Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The reissue declaration filed 8/7/2020 does not include original claim language from an original claim that caused the patent to be in error.  See MPEP 1414 II (C) which states, “[a]ny error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”
Additionally, the declaration filed 8/7/2020 references new independent claims 46, 52, 57, 63, 65, and 67 which are not included in the amendment dated 8/7/2020.    
Claims 1-39 are rejected as being based upon a defective reissue declaration under 35 USC § 251 as set forth above.  See 37 CFR § 1.175.

Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification states that the extensions are physically detachable, detached or attached.  See the ‘420 patent at col. 4, lines 13-20; 44-45; 48-49 and col. 6, lines 64-67.  However, the specification does not disclose the wired or wireless communication link or coupling as being a detachable attachment.  See the ‘420 patent at col. 3, lines 25-30; col. 4, lines 57-61; col. 5, and 
	 Therefore, claim 21, which is directed to “the one or more extensions is configured to be each detachably attached via a communication link to the casing” does not satisfy the “original patent” requirement.
	Claim 21 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

	Recapture
Claims 22-39 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
As stated in M.P.E.P. § 1412.02,
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis.  In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600;  Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
	

Step 1: Claim 22 is broader than original patent claim 1.  New claim 22 does not include the claim limitation of “be each detachably attached to”; “attached to” and “is attached to” which was part of original patent claim 1.
Therefore step 1 of the three-step test is met for claims 22-39.

	Step 2: In the prosecution of US Application 14/884,067 (“the ‘067 application”), applicant relied upon these limitations in order to gain allowance of the claims; these limitations are not included in the new claims submitted for reissue.

Additionally, Applicant amended claim 1 (claim 39 in the ‘067 application) to incorporate the claim limitations of “attached to” and “is attached to” in the amendment filed 7/11/17.  In the remarks of the same filing, applicant generally argued that the prior art did not teach a device that detects physical activity without an eating utensil attached and detects eating activity when an eating utensil extension is attached to the casing.  See remarks filed 7/11/17, page 8.  
	The claim language removed from patented claim 1 which resulted in the broadening of new independent claims 22-39 is the exact claim language or related claim language of the surrendered subject matter by applicant.
	Therefore, step 2 of the three-step test is met for claims 22-39.

Step 3: It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.  It must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

New independent claim 22 does entirely eliminate the surrendered subject but adds new claim limitations directed to “communicating with the casing with a wired or wireless communication link”; “without communicating with an eating utensil extension” and “the casing communicates with an eating utensil extension”.  However, this new claim language is not an alternative embodiment of an attachment and therefore results in the elimination of the surrendered subject matter.   
During the prosecution of the ‘420 patent, the Applicant specifically argued that the prior art did not disclose “be each detachably attached to”; “attached to” and “is attached to”.  Therefore, the Applicant is not permitted to remove this limitation without invoking impermissible recapture.

	Therefore, step 3 of the three-step test is met for claims 22-39.

	The omission of “be each detachably attached to”; “attached to” and “is attached to” from new independent claim 22 invokes impermissible recapture of surrendered subject matter as detailed above by the three step test.  Therefore, claims 22-39 are rejected under 35 U.S.C. 251 as indicated above.  

	Response to Amendment
The amendment to the claims filed on 8/7/2020 is objected to as not complying with the requirements of 37 CFR 1.173(d)(2) because each change relative to the ‘420 patent has not been properly marked.  37 CFR 1.173(d)(2) state:
 (d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 (2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

The claims presented in the amendment filed 8/7/2020 do not include markings with respect to the original claims of the ‘420 patent.  Specifically, new claims 21-39 should be underlined in their entirety.  
These corrections should be submitted with the next correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The ‘420 patent specification states that the extensions are physically detachable, detached or attached.  See the ‘420 patent at col. 4, lines 13-20; 44-45; 48-49 and col. 6, lines 64-67.  The ‘420 pate specification does not disclose the wired or wireless communication link or coupling as being a detachable attachment as now claimed.  See the ‘420 patent at col. 3, lines 25-30; col. 4, lines 57-61; col. 5, and lines 34-51.  The ‘420 patent specification clearly distinguished the physical detachability from the electrical coupling of the wired or wireless communication link.  The original patent specification does not provide any disclosure or support of “detachably attached via a communication link.”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the casing extension bracelet configured to enclose the second circuitry” [Emphasis Added] of independent claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As per, 37 CFR 1.173(b)(3):
 (3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings.
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-28, 30-32, and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0027164 to Mault (“Mault”) in view of US 2007/0098856 to LePine (“LePine”).
Regarding claims 22 and 34-36, Mault discloses an electronic device for managing a user’s eating and physical activity (see paras. [0008-0009]) that includes a casing (see any of figs. 1-2 and 5-9b), one or more sensors (45) inside the casing (see para. [0071], “PDA and activity sensor 45 may also be combined, e.g. the PDA acting as an activity sensor when carried on a belt”) configured to detect health-related activity of the user, at least one processor unit (31) inside the casing configured to actuate instructions for analyzing sensory input from the one or more sensors (see fig. 3), one or more extensions (fig. 3, ref. # 32 and/or fig. 4 ref. #s 41-44) configured to communicate with the casing (figs. 3-4) with a wired or wireless communication (see para. [0043], “connected by cable or wirelessly.”), wherein the health related activity detected by the one or more sensors comprises eating activity and physical activity (activity sensor 45), wherein the electronic device operates in a first non-eating mode without communicating with an eating utensil extension such that the electronic device is configured to detect physical activity in the first mode (see para. [0071]) the electronic device further configured to inform the user on the detected eating activity and the physical activity (see para.  [0095]).   

LePine discloses an eating utensil extension (10) that is configured to communicate with a casing (30, phone, PDA, etc.) with a wireless communication link (13) and a second eating mode wherein the casing communicates with an eating utensil extension such that the electronic device detects eating activity (hand movement) in the second mode and further configured to inform the user on the detected eating activity (see [0021], “In this case the alarm can be visual or through sound and informs the user he must modify his moves, either by slowing down…or by increasing their repetition”).  
At the time of the invention, it would have been obvious to incorporate the extension utensil as taught by LePine into the invention of Mault in light of Mault’s own disclosure.  First, both invention are analogous in the art of personal activity monitoring; therefore, a combination is proper.  Additionally, Mault provides the motivation for the incorporation in the reference’s identification of a problem in the art being the manual input of food eaten.  The utensil of LePine would solve the problem of manually inputting food eaten into the PDA by providing a utensil that could automatically enter the number of bites of each food eaten.  
Regarding claim 23, Mault discloses computing calories consumed (para. [0072), calories burned (para. [0070-0072]), and a caloric balance (para. [0070-0072]).  

Regarding claim 25, Mault includes calculating fat consumed (para. [0072]).  
Regarding claims 26-27 and 37, LePine discloses detecting bites of food with the sensor (11) and speed of eating.  See paras. [0012] and [0021-0022].  
Regarding claims 28 and 30, LePine discloses the sensor (11) detecting vertical location or motion.  See para. [0021].
Regarding claims 31-32, Mault discloses the use of an image sensor (53) and simple optical character recognition ([0057]). 
Regarding claim 38, Mault includes the connection of the processor with an interactive TV.  See figure 4.
Regarding claim 39, Mault is configured to control a game console in that the processor of Mault is in communication with an interactive TV.  

Claims 29 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of LePine and further in view of US 2005/0011367 to Crow (“Crow”).
Regarding claims 29 and 33, Teller in view of LePine meet the claim limitations as described above but fails to include a pressure and infrared sensor.  
Crow teaches a portion control serving utensil that includes an interchangeable utensil extension (22) and a casing (21).  The device includes sensors for determining the amount of 
At the time of the invention it would have been obvious to incorporate a pressure sensor as taught by Crow into the invention of Mault in view of LePine.  The incorporation would have been proper since the devices are analogous in the art of nutrition and diet monitoring.  Additionally, the incorporation would have been made in order to more accurately determine the amount of food consumed by the user which is a stated goal of Mault.  See Mault para. [0026].
While Crow does not teach an infrared sensor, the device includes a temperature sensor.  At the time of the invention, it would have been obvious to substitute an infrared sensor for the temperature sensor in order to gain both a thermal and area component to the food before consumption.  The added feature would benefit those with a vision impairment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993